Citation Nr: 0328111	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  02-09 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1951 to 
July 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


REMAND

The veteran maintains that he was exposed to asbestos during 
his military service, which included an assignment to 
Sondrestrom Air Base where he unloaded cement from transport 
ships.  

The Board observes that the RO has attempted to obtain the 
veteran's service medical and personnel records from the 
National Personnel Records Center (NPRC).  The NPRC informed 
the RO that the veteran's records may have been destroyed in 
a fire and could not be reconstructed.  Where service records 
are presumed to have been or were destroyed while the file 
was in the possession of the government, there is a 
heightened duty to assist the veteran in developing the 
evidence that might support his claim.  Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  In this case, the Board notes that the RO 
did not instruct the veteran of alternative forms of records 
that could be submitted in support of his claim, nor did it 
seek service records from other potential sources.

It is also noted that the veteran has submitted statements 
from his private physician suggesting a relationship between 
his military service and his current lung disease.  However, 
despite the veteran's request for a VA examination of his 
claimed disability, such examination has not been scheduled.  
The Board concludes, based on the evidence currently of 
record, that a VA examination to determine the nature and 
etiology of the veteran's claimed disability is in order.

Finally, the Board notes that in April 2001 the RO sent the 
veteran a letter which was intended to comply with the 
notification requirements of Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)].  It informed the veteran that if the 
evidence and information requested in the letter were not 
received within 60 days, it would decide the claim based on 
the evidence of record and any records of VA examinations and 
opinions received by the RO.  Although the time limit for the 
submission of additional evidence and information was 
consistent with a VA regulation then in effect, the United 
States Court of Appeals for the Federal Circuit has 
invalidated the VA regulation to the extent that it 
authorized VA to deny a claim before the expiration of the 
one-year period for response provided by 38 U.S.C.A. 
§ 5103(b).  See Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010, (Fed Cir., Sep. 22, 2003).  

It appears from the veteran's April 2001 response to the 
letter is that he has no additional evidence and information 
to submit; however, to avoid any prejudice to the veteran, 
the Board believes that the veteran should be provided 
another VCAA letter which appropriately informs him of the 
time limit for the submission of additional evidence and 
information and also informs him that he may waive the one-
year period for response.

Accordingly, this appeal is REMANDED to the RO for the 
following:

1.  The RO should send the appellant a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The appellant should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

The veteran should be apprised of 
alternate forms of evidence that he may 
submit or identify, to include lay 
statements from fellow service members or 
other individuals who may have knowledge 
about the veteran's claimed exposure to 
asbestos during his military service.

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, the 
RO should so inform the appellant and his 
representative, and request them to 
provide a copy of such records.

3.  The RO should also conduct further 
development of the veteran's claimed 
exposure to asbestos in service.  Such 
development should include making contact 
with  NPRC to verify the activities of 
the veteran's unit at Sondrestrom Air 
Base from October 1951 to July 1953.  If 
appropriate, the RO should also contact 
the appropriate branch of service to 
obtain information about the veteran's 
unit during the above dates.

4.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination by a 
physician with the appropriate expertise 
to determine the nature, extent and 
etiology of the veteran's lung disease.  
The claims folders must be made available 
to and reviewed by the examiner before 
completion of the examination report.  

All indicated testing should be 
conducted, and a complete history should 
be elicited.  Such history should include 
an inquiry into all potential exposure to 
asbestos both during the veteran's 
military service and thereafter.

Based upon the review of the claims 
folder and the examination results, the 
examiner should provide an opinion with 
respect to whether it is at least as 
likely as not that the veteran's lung 
disease is etiologically related to 
asbestos exposure during the veteran's 
active military service.  

The rationale for all opinions expressed 
must be clearly set forth by the examiner 
in the examination report.

5.  The RO should then undertake any 
other indicated development and 
readjudicate the veteran's claim of 
entitlement to service connection for 
asbestosis in light of the evidence 
received since the issuance of the 
statement of the case in May 2002.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action.  The veteran need take no action 
until he is otherwise notified by the RO.  By this remand, 
the Board intimates no opinion as to any final outcome 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



